10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00730-VCF Document 26 Filed 09/03/21 Page 1of1

 

—— FILED ——RECENED|
——— ENTERED _——_ SERVED 0
COUNSEL/PARTIES OF RECOR

wa

 

SEP 03 202!

UNITED STATES DISTRICT CQURT
DISTRICT OF NEVAIDA CLERK US DISTRICT COURT

 

 

 

 

 

 

 

DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES OF AMERICA, Case No.: 2:20-mj-730-VCF
Plaintiff,
Order on Stipulation to
Vv. Extend Deadlines to Conduct
Preliminary Hearing and
JESUS MAGANA-ROJAS, File Indictment

a.k.a. “Jesus Rojas-Loza,”
a.k.a. “Jesus Rojas-Losa,”
a.k.a. “Jesus Marino-Rojas,”
a.k.a “Jesus Marana-Roja,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. §3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7(B)GQ) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
on September 21, 2021 at the hour of 4:00 p.m., be vacated and continued to

October 21, 2021 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this 3rd day of September, 2021.

 

 

 

 
